Citation Nr: 0809258	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  03-01 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Entitlement to an evaluation in excess of 20 percent for 
status post medial collateral ligament tear and status post 
arthroscopy of the left knee, prior to February 15, 2007.  

2.  Entitlement to an evaluation in excess of 30 percent for 
status post medial collateral ligament tear and status post 
arthroscopy of the left knee, since February 15, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel


INTRODUCTION

The veteran had active service from January 1976 to January 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
VA Regional Office (RO) in Houston, Texas, which continued 
the veteran's left knee status post medial collateral 
ligament tear, and status post arthroscopy as 20 percent 
disabling.  

This matter was previously before the Board in July of 2006.  
At that time the issues on appeal were the RO's evaluation of 
the veteran's left knee disability as 20 percent disabling, 
as well as entitlement to service connection for a left hip 
disability secondary to the service-connected left knee 
disability.  These issues were remanded to the RO for 
additional development.  A subsequent RO decision in July 
2007 increased the veteran's rating for status post medial 
collateral ligament tear, status post arthroscopy, to 30 
percent effective February 15, 2007 and found direct service 
connection for a disability of the left hip, identified as 
injury to the gluteus medius insertion (enthesopathy), and 
evaluated as 10 percent disabling.  

In light of the fact that service connection for a left hip 
disability has been granted, and no Notice of Disagreement as 
to that decision has been filed, the Board will not address 
that issue further, and confine itself to a discussion of the 
extent of disability to the left knee.  


FINDINGS OF FACT

1.  The veteran's left knee disability, prior to February 15, 
2007, was not productive of more than moderate recurrent 
subluxation or lateral instability.  
2.  The veteran's left knee disability, subsequent to 
February 15, 2007, was productive of severe recurrent 
subluxation or lateral instability, and does not present an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for status post medial collateral ligament tear and status 
post arthroscopy of the left knee prior to February 15, 2007 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-4.46, 
4.71a, Diagnostic Code 5257 (2007).

2.  The criteria for an evaluation in excess of 30 percent 
for status post medial collateral ligament tear and status 
post arthroscopy of the left knee subsequent to February 15, 
2007 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 
4.71a, Diagnostic Code 5257 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated in March 2002 and July 2006.  The RO provided 
the requisite notification regarding disability ratings and 
the effective date that could be assigned in July 2006, 
January 2007, and August 2007 letters.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance of the content of the notice 
that is required to be provided under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  Vazquez-Flores v. Peake, No. 0-355 
(U.S. Vet. App. Jan. 30, 2008).  In that decision, the Court 
stated that for an increased compensation claim, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that the VA notify the 
claimant that to substantiate a claim the claimant must 
provide, or ask the VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at lease 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, No. 05-355, Slip op. at 5-6.  

While the veteran was clearly not provided this more detailed 
notice, the Board finds that the veteran is not prejudiced by 
this omission in the adjudication of his increased rating 
claim.  In this regard, the veteran is represented by a 
Veterans' Service Organization recognized by the VA, and the 
Board presumes that the veteran's representative has a 
comprehensive knowledge of VA laws and regulations, including 
those contained in Part 4, the Schedule for Rating 
Disabilities, contained in Title 38 of the Code of Federal 
Regulations.  In addition, after the veteran and his 
representative were provided copies of the Statement of the 
Case, the representative submitted a VA Form 646 (Statement 
of Accredited Representative in Appealed Case), or it's 
equivalent,  in which the representative essentially 
acknowledged receipt of the Statement of the Case, which 
contained a list of all evidence considered, a summary of 
adjudicative actions, all pertinent laws and regulation, 
including the criteria for evaluation of the veteran's 
disability, and an explanation for the decision reached.  The 
representative also submitted an appeal brief which discussed 
diagnostic codes and regulations regarding increased ratings 
in detail.  In the Board's opinion all of the above 
demonstrates actual knowledge on the part of the veteran and 
his representative of the information to be included in the 
more detailed notice contemplated by the Court.  As such, the 
Board finds that the veteran is not prejudiced based on this 
demonstrated actual knowledge.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept informed of 
the RO's actions in this case by way of the Statement of the 
Case, and been informed of the evidence considered, the 
pertinent laws and regulations and a rationale for the 
decision reached in this claim.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that the duty to notify and duty 
to assist have been satisfied and will proceed to the merits 
of the veteran's appeal.

The veteran essentially contends that the 20 percent rating 
assess by the RO prior to February 15, 2007, and the 30 
percent disability rating assessed by the RO subsequent to 
February 15, 2007 do not accurately reflect the severity of 
that disability.  Disability evaluations are determined by 
evaluating the extent to which a veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing the symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and the residual conditions in 
civilian life.  Generally, the degree of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity to the several grades of disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes 
identify the various disabilities and the criteria for 
specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3.  While the veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is a present level of disability that is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).

The Board is also required to consider whether the veteran 
may be entitled to a staged rating.  Therefore, in this 
claim, the Board has assessed the level of disability from 
the date of initial application for service connection to the 
present, determining whether the level of impairment warrants 
different disability ratings at different times over the life 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  

At the outset the Board notes that service connection has 
been established for two disabilities of the left knee.  
Specifically, status post medial collateral ligament tear and 
status post arthroscopy of the left knee under Diagnostic 
Code 5257, and arthritis of the left knee under Diagnostic 
Code 5010.  The February 2002 Rating Decision only addressed 
the evaluation of status post medial collateral ligament tear 
and status post arthroscopy of the left knee under Diagnostic 
Code 5257.  Therefore, since the matter of the arthritis of 
the left knee under Diagnostic Code 5010 has not been 
proposed for appellate review, it will not be addressed in 
this appeal.  

In the case at hand, the veteran underwent a VA examination 
in January 2002.  At that time the veteran reported a 2001 
left knee arthroscopic surgery which repaired a torn medical 
meniscus.  The veteran's primary complaints included left 
knee pain, lack of endurance, stiffness, recurrent 
subluxation, swelling, inflammation, instability, locking, 
fatigue, and lack of endurance.  The veteran reported daily 
flare-up lasting three to four hours.  On examination the 
veteran was said to have normal gait and no limited function 
on standing or walking.  Some swelling was reported.  
Extension was to 0 degrees, and flexion was said to be to 120 
degrees with ankylosis and pain.  Range of motion of the left 
knee was limited by stiffness and pain.  Varus/valgus stress 
testing in 0 and 30 degrees of flexion demonstrated a +2 
laxity on the left.  Lachman and drawer tests were +1 on the 
left.  X-ray results revealed moderate osteoarthropathy with 
associated patellar chondromalacia.  The diagnosis was left 
knee status post medial collateral ligament tear, status post 
arthroscopy, status post meniscectomy, with post-traumatic 
arthritis.  The examiner also noted that the effects of the 
condition on the veteran's usual occupation and daily 
activities were moderate.  

An additional VA examination was held in August 2002.  The 
veteran reported that since his examination in January 2002 
his knee continued to crack and lock.  The veteran reported 
difficulty kneeling and squatting, as well as stiffness with 
prolonged sitting.  The veteran was noted to wear a sleeve-
type brace, but did not display antalgic gait.  At the time 
of the examination, the examiner noted tenderness and 
effusion.  Active range of motion was found to be 85 degrees 
of flexion and 0 degrees of extension.  Passive range of 
motion was 0 to 130 degrees and limited only by body mass.  
Laxity was noted as to the left knee, and x-rays revealed 
tricompartmental arthritic changes.  The diagnosis was post-
traumatic instability of the left knee, as well as post-
traumatic arthritis.  

The veteran's left knee was examined by the VA again in July 
2005.  On examination the veteran's gait was noted to be 
initially antalgic, but after the examination, ambulation was 
noted to be smooth and rhythmic.  The veteran's range of 
motion of the left knee could not be fully assessed secondary 
to the veteran's subjective reports of pain, and based upon 
the veteran's responses to touch and to motion, the examiner 
could not perform the Lachman test or pivot test or drawer 
test to any substantial clinical confirmation of instability 
or subluxation.  The examiner noted that the veteran appeared 
to be going out of his way to embellish his problems to 
increase his rating.  

Diagnostic Code 5257 provides ratings for other impairment of 
the knee that includes recurrent subluxation or lateral 
instability.  Slight recurrent subluxation or lateral 
instability of the knee is rated 10 percent disabling; 
moderate recurrent subluxation or lateral instability of the 
knee is rated 20 percent disabling; and severe recurrent 
subluxation or lateral instability of the knee is rated 30 
percent disabling.  38 C.F.R. § 4.71a.  

Prior to February 15, 2007, the veteran underwent VA 
examinations of the left knee in January 2002, August 2002 
and July 2005.  In summary, those examinations revealed 
laxity of the left knee, and x-rays revealed tricompartmental 
arthritic changes.  The diagnosis was post-traumatic 
instability of the left knee, as well as post-traumatic 
arthritis.  Based upon a review of the above the Board 
concludes that prior to February 15, 2007, the evidence in 
this matter supports a finding that the veteran's left knee 
disability met the criteria for a 20 percent rating, but no 
more.  Specifically, the veteran's left knee demonstrated 
moderate recurrent subluxation or lateral instability, but 
the medical evidence above does not demonstrate that the 
veteran's left knee disability demonstrated the severe 
recurrent subluxation or lateral instability required for a 
30 percent rating at any time prior to February 15, 2007.  

A VA examination was conducted in February 2007, pursuant to 
the Board's request.  The examiner reviewed the claims file 
and medical records.  The veteran reported left knee symptoms 
including, constant numbness, coldness, stabling pain, and 
snapping followed by radiating numbness, weakness two or 
three times a week, infrequent locking, and giving way once 
or twice a week.  In terms of activity the veteran stated 
that he walked three miles every other day.  The examiner 
stated that functional assessment showed activities of daily 
living were minimally impacted by left knee pain.  On 
examination the veteran was noted to have a normal gait.  
Active range of motion of the left knee was 0 to 130 degrees 
with passive range of motion slightly increased at 0 to 140 
degrees.  The left knee was painful on active motion from 105 
degrees to 130 degrees, and on passive motion from 105 to 
140.  Ligament testing showed left knee instability.  The 
examiner noted a markedly positive anterior drawer test of 
2cm without definite endpoint.  X-rays revealed significant 
progression of arthritic changes of the left knee, namely 
severe lateral compartment arthritic changes with complete 
loss of lateral joint space.  The diagnosis was valgus injury 
to the left knee with grade II/III sprain of the medial 
collateral ligament, probable grade I/II  sprain of the 
anterior cruciate ligament and grade II/III sprain of the 
posterolateral capsule, including the arcuate ligament 
complex and lateral meniscus.  An additional diagnosis was 
complex lateral meniscus tear of the left knee, postoperative 
arthroscopic resection, as well as posterolateral rotary 
instability of the left knee with loss of full extension and 
positive anterior drawer, and traumatic arthritis of the left 
knee, severe, secondary to the above diagnoses.  

Based upon a review of the above, the Board finds that the 
evidence in this matter supports an evaluation of 30 percent 
for a disability of the left knee after February 15, 2007, 
but no more.  Specifically, the February 2007 examination 
found significant lateral instability which supports the 30 
percent award, the maximum allowable under Diagnostic Code 
5257.  

The Board has considered, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement and weakness.  38 C.F.R. §§ 
4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  
The medical evidence is clear that the veteran has displayed 
pain on movement and flare-ups.  However, the record does not 
demonstrate that these factors have caused a functional loss 
not otherwise considered by the percentage ratings assigned 
by the Schedule for Rating Disabilities.  The VA examiner 
noted in January 2002 that the effects of the condition on 
the veteran's usual occupation and daily activities were 
moderate.  The examiner who conducted the veteran's February 
2007 VA examination stated that functional assessment showed 
activities of daily living were minimally impacted by left 
knee pain.  As such, the Board concludes that an additional 
rating based upon Deluca factors is not warranted.  

The Board has also considered whether an extra-schedular 
rating may be warranted.  An extra-schedular rating may be 
assigned where the schedular criteria are inadequate and 
there are exceptional factors such as the need for frequent 
hospitalization or marked interference with employment.  38 
C.F.R. § 3.321(a) (2006).  There is no showing that the 
veteran's service-connected left knee disability presents 
such an exceptional or unusual disability picture so as to 
warrant the assignment of a higher evaluation on an extra-
schedular basis.  In this regard, the veteran has not been 
hospitalized for this disability during the appeal period, 
and the record does not demonstrate significant missed time 
from work due to a left knee disability.  In the absence of 
evidence of the need for frequent hospitalization or marked 
interference with employment, referral of the case for 
consideration of an extraschedular rating is not in order.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board is also required to consider whether the veteran 
may be entitled to a staged rating.  Therefore, in this 
claim, the Board has assessed the level of disability from 
the date of initial application to the present, determining 
whether the level of impairment warrants different disability 
ratings at different times over the life of the claim, and 
concludes that the veteran is entitled to a 20 percent rating 
to the left knee prior to February 15, 2007 and a 30 percent 
rating subsequent to February 15, 2007.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  

ORDER

An evaluation in excess of 20 percent for status post medial 
collateral ligament tear and post arthroscopy of the left 
knee prior to February 15, 2007 is denied.  

An evaluation in excess of 30 percent for status post medial 
collateral ligament tear and post arthroscopy of the left 
knee subsequent to February 15, 2007 is denied.  


____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


